Citation Nr: 0921898	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  01-07 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had various service in the Army National Guard 
from April 1988 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In an April 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for Lyme disease.  
The Veteran through counsel then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order, dated in April 2009, the Court 
granted a Joint Motion to Remand of the parties, the VA 
Secretary and the Veteran through counsel, and remanded the 
case to the Board for readjudication consistent with the 
Motion.

The Board notes that the Veteran has been represented before 
the Court by counsel in this matter, but the power of 
attorney paperwork on file with VA maintains the appointment 
of Disabled American Veterans as his appointed representative 
before VA.  Disabled American Veterans has recently submitted 
a brief addressing this case on the Veteran's behalf, and the 
Board has listed Disabled American Veterans as the Veteran's 
representative in this case.  In any event, the Board has 
reviewed and considered all pertinent correspondence and 
arguments presented in the record concerning the Veteran's 
contentions in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the issue on appeal is a service connection claim, 
adjudication of this matter features the questions of whether 
the Veteran has a valid medical diagnosis for the claimed 
Lyme disease, and whether any current Lyme disease is 
causally related to the Veteran's military service.

This case has featured a significant amount of development 
and correspondence addressing the question of whether the 
Veteran has been properly diagnosed with Lyme disease.  In 
this regard, the Veteran has presented private medical 
evidence, complete with diagnostic testing results and 
medical analysis, supporting a diagnosis of Lyme disease.  As 
was discussed in the Board's now vacated April 2008 decision, 
this evidence features records showing a diagnosis of Lyme 
disease by a Dr. Goldings through testing documented in 1997, 
in addition to further medical documentation of subsequent 
private treatment and testing for Lyme disease from Dr. 
Moayad and Dr. Sprague.  On the other hand, the multiple VA 
examinations reflect analytical review of the medical 
evidence of record and repeated diagnostic testing results 
which oppose a diagnosis of Lyme disease and which rather 
support the conclusion that "it is not as likely as not that 
the veteran's problems are or were due to Lyme disease 
contracted while serving in the military."  The pertinent VA 
examination reports in this regard are dated August 2003, May 
2004, February 2005, and January 2006.  All of the medical 
commentaries in this case seem to agree that any effort to 
diagnose Lyme disease is frequently indefinite, and that it 
is difficult to either conclusively confirm or conclusively 
rule out a diagnosis.  Pertinently, the VA examination 
reports of record acknowledge an inability to conclusively 
rule out a diagnosis of Lyme disease in the Veteran, even in 
concluding that it is unlikely that the diagnosis is correct.

The Joint Motion for Remand and the Court Order have 
directed, among other things, that "the competent medical 
evidence of record is inadequate" to permit properly 
informed determinations essential to final adjudication of 
this case.  The Joint Motion for Remand and the Court Order 
direct that "an opinion is necessary that fully addresses 
the lay evidence, clinical picture, and results of diagnostic 
testing to determine whether it is at least as likely as not 
that the Veteran has Lyme disease and whether it is at least 
as likely as not that Lyme disease can be linked to a tick 
bite during his period of service."

The Joint Motion found that, even after the January 2006 
revision to the most recent VA examination report, the VA 
examination report presents "little to clarify the ambiguous 
basis" of the opinion presented.  Further, the Joint Motion 
discusses that "it does not appear that this examiner 
addressed Appellant's lay evidence that he was only exposed 
to environments [where] ticks were present during his periods 
of training."  The Joint Motion explains that "the Veteran 
is certainly competent to testify that he [was] only exposed 
to ticks during his period of training ....  The Veteran is not 
competent to state, however, that those particular ticks 
caused Lyme disease, which requires a medical opinion."  
(Citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir. 2007), Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992), and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006)).

The Joint Motion states that "[t]his flaw in the current 
medical evidence is highlighted by a February 2005 opinion by 
a VA examiner who had reviewed the record.  He opined that 
while the results of the May 2004 VA Lyme testing did not 
support Lyme disease infection, it did not exclude it 
entirely."  The Joint Motion emphasizes that "[t]he 
examiner continued that the clinical picture must be taken 
into consideration, and therefore the Veteran should be asked 
to provide records of the medical care he received in the 
1990's at the Mayo clinic."  As acknowledged by the Joint 
Motion, the claims file now includes "private treatment 
records from that date to the early 1990's," and the Joint 
Motion directs that such records "should be reviewed during 
the course of producing any further opinions deemed necessary 
to determine whether Appellant has a current diagnosis of 
Lyme disease" and "would shed further light upon whether 
the symptoms and circumstances described in the lay evidence 
are sufficient to determine that Lyme disease can be related 
to Appellant's periods of service."

Therefore, additional development of the evidence is 
necessary to ensure compliance with the provisions of the 
Joint Motion for Remand and the associated Court Order.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
whether the Veteran currently has Lyme 
disease, as well as the nature and 
etiology of his any current Lyme disease.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, the 
examiner should respond to the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that the Veteran has Lyme disease?  In 
answering this question, please be sure 
to specifically address the Veteran's 
lay statements concerning his pertinent 
experiences (including tick bites) and 
symptom history.  Please address the 
conflicting prior medical opinions 
documented in the claims file.  To 
ensure the adequate clarity of the 
rationale and analysis behind the 
opinion presented, please address the 
results of all pertinent diagnostic 
testing which has been performed, and 
the clinical picture presented in 
previous medical evidence.  In 
particular, please be sure to consider 
and address the substantial private 
clinical records from the 1990's and 
the reports of the Veteran's treatment 
and evaluation at the Mayo clinic.

b)  Please clearly state whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that Lyme 
disease was manifested during service 
or otherwise caused by the Veteran's 
service.  In answering this question, 
please be sure to discuss any relevant 
service and post-service treatment 
records, please specifically address 
the Veteran's lay statements concerning 
his pertinent experiences and symptom 
history (including with regard to tick 
bites), and please address the previous 
medical evidence and opinions 
documented in the claims file.  In 
particular, please be sure to consider 
and address the substantial private 
clinical records from the 1990's and 
the reports of the Veteran's treatment 
and evaluation at the Mayo clinic.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved is 
essential in this case.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for Lyme disease.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

